Exhibit 10.3

 



FIFTH AMENDMENT

 

TO

 

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP

 

This Fifth Amendment (this “Amendment”) to the Partnership Agreement (as defined
below) of Retail Opportunity Investments Partnership, LP, a Delaware limited
partnership (the “Partnership”), is made and entered as of March 10, 2016 by
Retail Opportunity Investments GP, LLC, a Delaware limited liability company,
which is the sole general partner of the Partnership (the “General Partner”).

 

WHEREAS, an Amendment to the Certificate of Limited Partnership of the
Partnership was filed in the office of the Secretary of State of the State of
Delaware on January 5, 2010;

 

WHEREAS, the General Partner and the limited partners of the Partnership entered
into an Agreement of Limited Partnership of the Partnership, dated as of January
5, 2010, pursuant to which the Partnership was formed;

 

WHEREAS, the General Partner and the limited partners of the Partnership entered
into the Second Amended and Restated Agreement of Limited Partnership of the
Partnership, dated as of September 27, 2013, as amended on December 11, 2014,
and as further amended on December 4, 2015, December 10, 2015 and December 31,
2015 (the “Partnership Agreement”);

 

WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Partnership Agreement.

 

WHEREAS, pursuant to the terms and provisions of that certain Purchase and Sale
Agreement dated December 4, 2015, by and among Retail Opportunity Investments
Corp., a Maryland corporation (the “REIT”), the Partnership, and the Seller (as
defined therein) (the “Purchase Agreement”), the Partnership, or its assignee,
intends to purchase the real property and improvements commonly known as Casitas
Plaza Shopping Center, located at 5412 Carpinteria Avenue, City of Carpinteria,
Santa Barbara County, California and Magnolia Center located at 5186 Hollister
Avenue, City of Santa Barbara, Santa Barbara County, California (the “Property”)
from the Seller;

 

WHEREAS, in connection with the Purchase Agreement, the REIT and the Partnership
entered into a Contribution Agreement, dated the date hereof, with the Seller
(as defined therein, the “Contributor”)), and the Partnership shall issue OP
Units, to pay the Purchase Price (as defined in the Purchase Agreement) for the
Property, to the Contributor in exchange for the Property in accordance with the
terms of the Purchase Agreement;

 

WHEREAS, pursuant to Section 4.03(a) of the Partnership Agreement, the General
Partner has the power, without the prior consent of the Limited Partners (as
defined in the Partnership Agreement), to cause the Partnership to issue
additional Partnership Interests, in the form of Partnership Units (which
includes OP Units), on such terms and conditions as shall be established by the
General Partner in it sole and absolute discretion, in accordance with the
Partnership Agreement; and

 



 
 

WHEREAS, pursuant to Sections 4.03(a) and 7.03(c) of the Partnership Agreement,
the General Partner has the power, without the prior consent of the Limited
Partners, to amend the Partnership Agreement to reflect any change in ownership
of Partnership Interests, and the General Partner has determined that it is
necessary and desirable to amend the Partnership Agreement, including any
exhibits or schedules thereto, in order to reflect such changes.

 

NOW, THEREFORE, the General Partner desires to effect this Amendment to the
Partnership Agreement as provided herein:

 

    1.

Exhibit A. Exhibit A to the Partnership Agreement is hereby amended and restated
in its entirety as set forth in Schedule A hereto.

 

2.

Partnership Agreement. Except as set forth herein, the Partnership Agreement
shall remain in full force and effect.

 

3.

Governing Law. This Amendment shall be governed by, and construed in accordance
with, the laws of the State of Delaware.

 

 

[The remainder of this page has been intentionally left blank]

 

 

 

 

 

 

 



 
 

IN WITNESS WHEREOF, this Fifth Amendment to the Partnership Agreement has been
executed as of the date first written above.

 

GENERAL PARTNER:

 

Retail Opportunity Investments GP, LLC,

 

a Delaware limited liability company

 

By:  Retail Opportunity Investments Corp., 

a Maryland corporation, 

its sole member

 

By: /s/ Michael B. Haines                       

Name: Michael B. Haines 

Title: Chief Financial Officer

 

 

 

 

 

 



 
 

SCHEDULE A

 

PARTNERS AND PARTNERSHIP UNITS

 

As of March 10, 2016

 

Name of Partner Partnership Units (Amount) Type Address General Partner: Retail
Opportunity Investments GP, LLC 1,121,742 OP Units

8905 Towne Centre Drive, Suite 108,

 

San Diego, California 92122

 

Attention: Chief Financial Officer
Facsimile No.: (858) 408-3810

 

Limited Partners: Retail Opportunity Investments Corp. 98,250,832 OP Units

8905 Towne Centre Drive, Suite 108,

 

San Diego, California 92122

 

Attention: Chief Financial Officer
Facsimile No.: (858) 408-3810

 

Abby Sher 23,986 OP Units

15935 Alcima Ave.

 

Pacific Palisades, CA 90272

 

Ari Blum 14,290 OP Units

68 Madrone Avenue

 

Larkspur, CA 94939

 

Blum Family Trust 48,010 OP Units

c/o Rawson, Blum & Co.

 

505 Sansome Street, Suite 450

 

San Francisco, CA 94111

 

Blum Irrev. Trust, The Joseph 4,602 OP Units

c/o Rawson, Blum & Co.

 

505 Sansome Street, Suite 450

 

San Francisco, CA 94111

 

Circe Sher 14,919 OP Units

681 So. Fitch Mountain Road

 

Healdsburg, CA 95448

 

Clahan Revocable Trust 46,840 OP Units

c/o Eugene Clahan

 

16 Meadow Avenue

 

Kentfield, CA 94904

 

Justin Sher 14,371 OP Units 268 Bush Street, #3133
San Francisco, CA 94104

 
 

Partner Partnership Units (Amount) Type Addre Lacey Sher 11,850 OP Units

10500 NE 8th St, Suite 850

 

Bellevue, WA 98004

 

Morgan Blum 14,290 OP Units

3678 23rd Street

 

San Francisco, CA 94110

 

Nigel Sher 10,889 OP Units

10500 NE 8th St, Suite 850

 

Bellevue, WA 98004

 

Rachel Sher 8,295 OP Units

10500 NE 8th St, Suite 850

 

Bellevue, WA 98004

 

Rawson, Blum & Co. 732 OP Units

c/o Rawson, Blum & Co.

 

505 Sansome Street, Suite 450

 

San Francisco, CA 94111

 

Rawson, Living Trust 79,562 OP Units

c/o David Rawson

 

2744 Green Street

 

San Francisco, CA 94123

 

Rebecca Wellington 10,889 OP Units

2729 51st Avenue SW

 

Seattle, WA 98116

 

SARM Enterprises 566,499 OP Units

10500 NE 8th St, Suite 850

 

Bellevue, WA 98004

 

Sher GP, Inc. 4,196 OP Units

c/o Ronald Sher

 

10500 NE 8th St., Suite 850

 

Bellevue, WA 98004

 

Sher, Merritt & Pamela Living Trust 128,632 OP Units

c/o Sher Partners

 

10500 NE 8th St., Suite 850

 

Bellevue, WA 98004

 

Sher, Ronald 143,160 OP Units

10500 NE 8th St., Suite 850

 

Bellevue, WA 98004

 

TCA Holdings LLC 1,581,813 OP Units

10500 NE 8th St., Suite 850

 

Bellevue, WA 98004

 

Terranomics 2,209 OP Units

c/o Sher Partners

 

10500 NE 8th St., Suite 850

 

Bellevue, WA 98004

 

Thomas Bomar 24,236 OP Units

71 Reed Ranch Road

 

Tiburon, CA 94920

 

W&P Stewart Trust dated 9/13/11 2,813 OP Units

27482 Willowbank Road

 

Davis, CA 95618

 

WS Harrison, LLC 989,272 OP Units

33855 Van Duyn Road

 

Eugene, Oregon 97408

 

 

 
 



Partner Partnership Units (Amount) Type Addre Donald F. Gaube 377,788 OP Units

287 Cross Road

 

Alamo, CA 94507

 

Frank K. Boscow and Sue C. Boscow Revocable Trust U/A dated December 12, 1996
113,657 OP Units

287 Cross Road

 

Alamo, CA 94507

 

2015 JSG Separate Property Trust dated as of November 24, 2015 20,254 OP Units

287 Cross Road

 

Alamo, CA 94507

 

Thomas Boscow 20,254 OP Units

3411 Gold Nugget Way

 

Placerville, CA 95667

 

LaFrance Family Trust dated January 6, 1993 150,503 OP Units

500 Fairview Blvd.

 

Incline Village, NV 89451

 

Deborah DeDomenico 32,210 OP Units

13424 Chalk Hill Road

 

Healdsburg, CA 95448

 

Dennis T. DeDomenico 32,210 OP Units

650 Alvarado Road

 

Berkeley, CA 94705

 

Claudia DeDomenico 32,210 OP Units

82 Beach St.

 

Belvedere, CA 94920

 

Lois M. DeDomenico QTIP Trust dated April 28, 1988 32,210 OP Units

2 Requa Place

 

Piedmont, CA 94611

 

Donna Holpainen 32,210 OP Units

4727 W. Roberts Way

 

Seattle, WA 98199

 

CDD&D Management, LLC 1,627 OP Units

650 Alvarado Road

 

Berkeley, CA 94705

 

Cesped 1992 Family Trust dated February 26, 1992 65,065 OP Units

970 Wedge Court

 

Incline Village, NV 89451

 

David E. Cesped 16,271 OP Units

13148 Freemanville Rd

 

Milton, GA 30004

 

Vidano 2005 Family Trust 16,271 OP Units

784 Cordilleras Ave

 

San Carlos, CA 94070

 

Holpainen Holdings, LLC 32,533 OP Units

4727 W. Roberts Way

 

Seattle, WA 98199

 

Sean Rhatigan & Ellen Rhatigan 16,267 OP Units

1347 Court St.

 

Alameda, CA 94501

 

Engstrom Family Trust dated May 21, 2004 32,556 OP Units

837 Jefferson Blvd.

 

West Sacramento, CA 95691

 

Jim and Marsha Engstrom Family Revocable Trust Established May 1,2006 40,685 OP
Units

837 Jefferson Blvd.

 

West Sacramento, CA 95691

 

 

 
 



Partner Partnership Units (Amount) Type Addre Eric A. Engstrom and Sheila
Engstrom 40,685 OP Units

837 Jefferson Blvd.

 

West Sacramento, CA 95691

 

Matthew K. Engstrom and Jennifer Engstrom 8,141 OP Units

837 Jefferson Blvd.

 

West Sacramento, CA 95691

 

Richard A. Bruzzone 118,787 OP Units

892 Broadmoor Court

 

Lafayette, CA 94549

 

Jay Sternoff

94,126 (SC Limited Participation)

 

305,911

 

OP Units

22440 NE Union Hill Road

 

Redmond, WA 98053

 

Nancy Sternoff

117,658

 

188,253 (SC Limited Participation)

 

OP Units

1 Grand Army Plaza #11a

 

Brooklyn, NY 11238

 

Richard Sternoff 289,017 OP Units

5320 Lansdowne Lane

 

Mercer Island, WA 98040

 

Plaza International 4,393,064 OP Units

21777 Ventura Boulevard

 

Woodland Hills, CA 91364

 

Hollman Property Company 2,434,833 OP Units

Hollman Property Company

 

315 Meigs Road, Suite 654

 

Santa Barbara, California 93109

 

TOTALS 112,174,185 OP Units  

